Opinion issued May 23, 2002
 






In The
Court of Appeals
For The
First District of Texas



NO. 01-01-01016-CV



RUSSELL E. GALER, II, Appellant

V.

UNSERVED DEFENDANTS, Appellees



On Appeal from the 12th District Court
Walker County, Texas
Trial Court Cause No. 21,321-C



O P I N I O N
	This is an appeal from an order signed on August 22, 2001, dismissing the
inmate plaintiff/appellant's case as frivolous.  The Court concluded in an order issued
on February 21, 2002 that it had jurisdiction of the appeal.  The Court concluded in
an order issued on April 18, 2002 that appellant was not entitled to proceed on appeal
without advance payment of costs.  The April 18 order stated in part as follows:

	Unless within 15 days of the date of this order, appellant
pays the appellate filing fee of $125, his appeal will be
dismissed.

 	Appellant's brief was due on April 7, 2002.  Unless his
brief is filed within 15 days of the date of this order, his
appeal will be dismissed.

	Appellant's brief has been filed, but appellant has not paid the filing fee. 
Accordingly, the appeal is dismissed for failure to pay the appellate filing fee. 
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.